Title: To Thomas Jefferson from Patrick Gibson, 29 October 1808
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 29th. October 1808
                  
                  We have to acknowledge the receipt of your favor of the 26th. inclosing a check on the US. Bank at Norfolk for $300,—which sum we have paid to Mr. Le Tellier, as he inform’d us, that to make the work exactly alike, it is necessary to have the whole melted into one mass.—We have sold your Tobacco to R & T: Gwathmey at $7 pble. half Cash & half 60 d/ say 25 hhds.—the one which was laid bye as too high will be look’d at on Monday. we were induced to allow a credit of 60 d/ on one half the amount, supposing it would answer your purpose and as it enabled us to get half a dollar more, than we were offer’d in Cash— 
                  With respect we are Sir Your ob: Servts.
                  
                     Gibson & Jefferson 
                     
                  
               